Title: From Benjamin Franklin to Gustavus Conyngham, 20 June 1781
From: Franklin, Benjamin
To: Conyngham, Gustavus


Sir,
Passy, June 20. 1781.
I received with great Pleasure the News of your being safely arrived at Dunkirk. Mrs. Conyngham is not yet come up to Paris. I believe she has continued at l’orient ever since her Arrival. I shall write to her to Day, to acquaint her with your Escape.
Now you are at Dunkirk, I wish you would settle the Demand of a Number of Men who went out with you from thence and were taken in a Prize and carry’d into England. They have long worry’d me to be paid their Advance Money & Wages and Prize Money in which I could do nothing having no Informations of what might be due to them.— The Minister here has Apply’d to me in their Behalf; and I know not what Answer to make him till I hear from you. I am, with great Esteem, Sir, Your &c.
I enclose one of their Memories.
Capt. Conyngham
